DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 6, 8-10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1).
Regarding claim 1. Tang discloses A gimbal camera (figure 2, [0003]) comprising: 
a camera body (figure 2, [0025] The gimbal 200 includes a photographing apparatus 22); 
a camera main control board in the camera body (figure 2, [0027] the gimbal 200 further includes a main control board 25 connected with the photographing apparatus 22); and 
an attitude-detection circuit in the camera body and independent from the camera main control board (figure 2, [0029] The gimbal 200 further includes an inertial measurement unit 26, the main control board 25 and the inertial measurement unit 26 may be arranged separately), wherein: 
the attitude-detection circuit is electrically connected to the camera main control board (figure 2, [0029] the inertial measurement unit 26 is electrically connected with the main control board 25), and 
the attitude-detection circuit includes an inertial measurement unit on one side of the attitude-detection circuit away from the camera main control board (figure 2, the inertial measurement unit 26 is away from the main control board 25; [0015] the inertial measurement unit is configured to sense attitude information of the photographing apparatus, therefore it is an attitude-detection circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the parts, make them integral or make them separable of the invention of Tang, to achieve the same operation of the gimbal camera. See MPEP 2144.04 V and VI.

Regarding claim 6. Tang discloses The gimbal camera according to claim 1, further comprising: 


Regarding claim 8. Tang discloses The gimbal camera according to claim 6, further comprising: 
a support member having one end connected to the camera main control board and another end connected to the attitude-detection circuit (figure 2, [0025] The gimbal 200 includes a fixing base 21).
The same motivation has been stated in claim 1.

Regarding claim 9. Tang discloses The gimbal camera according to claim 8, wherein: 
the support member and the connector are opposite to each other (figure 2, [0025] The gimbal 200 includes a fixing base 21 and a signal wire 24), and 
the attitude-detection circuit includes: 
a first connection end fixedly and electrically connected to the camera main control board via the connector ([0029] the inertial measurement unit 26 is electrically connected with the main control board 25; [0030] the main control board 25 may also be replaced with a control apparatus, the inertial measurement unit 26 is connected directly to the control apparatus through the signal wire 24), and 
a second connection end fixedly connected to the camera main control board via the support member (figure 2, [0025] The gimbal 200 includes a fixing base 21).
The same motivation has been stated in claim 1.

Regarding claim 10. Tang discloses The gimbal camera according to claim 6, wherein: 
the attitude-detection circuit is fixed on the camera body (figure 2 unit 26).

Regarding claim 12. Tang discloses The gimbal camera according to claim 1, wherein: 
a plurality of function circuits are integrated in the camera main control board ([0028]-[0030] inherently, the plurality of functions are performed by a plurality of function circuits), and 
the plurality of function circuits are configured to perform at least one of: 
controlling operations of at least one of camera or gimbal ([0028] The main control board 25 may then send a drive control command; [0029] The main control board 25 adjusts the rotation of the motor 23; [0030] control the rotation of the motor 23, the photographing mode of the photographing apparatus 22, and the like), or 
collecting data information ([0028] the angle and/or position information of the motor 23 are sent to the main control board 25; [0029] send the attitude information of the photographing apparatus 22 to the main control board 25).

Regarding claim 13. Tang discloses The gimbal camera according to claim 12, wherein: 
the data information at least includes one or more types of information among image data information captured by the camera, motor parameters of the gimbal, and camera parameter information ([0028] the angle and/or position information of the motor 23 are sent to the main control board 25; [0029] send the attitude information of the photographing apparatus 22 to the main control board 25).

Regarding claim 14. The same analysis has been stated in claim 1. 


Regarding claim 19. The same analysis has been stated in claim 6.

Claims 2, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of Hashimoto et al. (US 20120050131 A1).
Regarding claim 2. Tang discloses The gimbal camera according to claim 1, wherein: 
the camera main control board and the attitude-detection circuit are disposed in parallel to each other (figure 2, the inertial measurement unit 26 and the main control board 25 are disposed in parallel to each other).
However, Tang does not disclose the camera main control board and the attitude-detection circuit are disposed at a preset distance.
Hashimoto discloses a circuit substrate and an antenna substrate are disposed at a preset distance ([0032] set the interval between the circuit substrate 2 and the antenna substrate 4 to be within a predetermined distance range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang according to the invention of Hashimoto, to dispose the camera main control board and the attitude-detection circuit at a preset distance, in order to block unwanted current flow.

Regarding claim 11. Hashimoto discloses

	The same motivation has been stated in claim 2.

Regarding claim 15. The same analysis has been stated in claim 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of FIRCHAU et al. (US 20160201847 A1).
Regarding claim 3. FIRCHAU discloses 
an attitude-detection circuit further includes a heating element ([0081] The gimbal stabilization system includes a camera IMU (inertial measurement unit) 62; [0083] The camera IMU 62 could also contain a heater), and 
the heating element is on the one side of the attitude-detection circuit away from the camera main control board and is close to the inertial measurement unit ([0081] The camera IMU 62 is placed on the underside of the camera plate, therefore so is the heater contained in the camera IMU 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang according to the invention of FIRCHAU, to include a heating element in the attitude-detection circuit, in order to stabilize the inertial measurement unit readings against temperature changes (FIRCHAU [0082]-[0083]).

Regarding claim 16. The same analysis has been stated in claim 3.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of FIRCHAU et al. (US 20160201847 A1) as applied to claim 3 above, and further in view of Ito (US 20100085125 A1).
Regarding claim 4. Ito discloses
a constant-temperature type crystal oscillator includes a plurality of heating elements ([0019] a temperature control circuit that keeps an operational temperature of the crystal unit constant, the temperature control circuit comprises heating resistors), and 
the plurality of heating elements surround the crystal unit ([0019] the heating resistors surround an outer circumference of the crystal unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tang, FIRCHAU and Ito, to include a plurality of heating elements in the attitude-detection circuit, surrounding the inertial measurement unit, in order to stabilize the inertial measurement unit readings against temperature changes (FIRCHAU [0082]-[0083]).

Regarding claim 5. Ito discloses a heating element is a heating resistor ([0019] the temperature control circuit comprises heating resistors).
The same motivation has been stated in claim 4.

Regarding claim 17. The same analysis has been stated in claim 4.

Regarding claim 18. The same analysis has been stated in claim 5.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20170227831 A1) in view of Sundaram (US 20180191449 A1).
Regarding claim 7. Sundaram discloses
a connector is a board-to-board connector or a flexible circuit (abstract, A communication interface apparatus can include an electrical contact for communicating; [0019] the communication interface can be used as any type of signal connector such as board-to-board connector or flexible circuit connector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tang, to use a board-to-board connector or a flexible circuit as the connector, in order to better meet a specific requirement.

Regarding claim 20. The same analysis has been stated in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOLAN XU/Examiner, Art Unit 2488